Citation Nr: 1032776	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  09-16 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.   Entitlement to restoration of a 100 percent evaluation for 
hepatitis C.

2.  Entitlement to reinstatement of special monthly compensation 
at the housebound rate.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and V.B.




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active service from December 1975 to January 
1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
The Veteran testified at a Board videoconference hearing from the 
RO in July 2010.  Additional evidence was submitted at the 
hearing, for which a waiver of initial RO consideration was 
provided.

At his hearing, the Veteran indicated that he sustained injuries 
to his eyes, nose and chin after passing out from what he 
believed may have been fatigue from the service-connected 
hepatitis C.  If the Veteran desires to raise a claim of 
secondary service connection for any disorder(s) resulting from 
the claimed incident, he should so notify the RO.


FINDINGS OF FACT

1.  Service connection for hepatitis C was granted in an October 
2007 rating decision, with an assigned 100 percent evaluation 
effective April 30, 2007.

2.  A May 2008 rating action awarded the Veteran special monthly 
compensation at the housebound rate based in part on the 100 
percent evaluation assigned the hepatitis C.

3.  An October 2008 rating decision reduced the evaluation 
assigned the hepatitis C from 100 percent to 10 percent 
disabling, effective January 1, 2009; the rating action also 
discontinued the award of special monthly compensation at the 
housebound rate (effective January 1, 2009) based on the 
reduction in the evaluation assigned the hepatitis C.

4.  The evidence of record at the time of the October 2008 rating 
decision reducing the evaluation for the veteran's hepatitis C to 
10 percent failed to demonstrate material improvement in the 
disability.

5.  The Veteran has a disorder other than hepatitis C that is 
rated as 80 percent disabling. 


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 100 percent rating for 
hepatitis C have been met. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.343, 3.344(c), 4.114, Diagnostic Code 7354 (2009). 

2.  The criteria for reinstatement of special monthly 
compensation at the housebound rate have been met. 38 U.S.C.A. 
§§ 1114(s), 1155 (West 2002); 38 C.F.R. §§ 3.350 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2009), VA 
has certain duties to notify and assist the veteran in his 
appeal.  Given, however, the favorable actions taken hereinbelow, 
further discussion explaining how VA complied with those laws is 
unnecessary.

In accordance with 38 C.F.R. § 4.1 and § 4.2 (2009) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected hepatitis C.  The Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and findings 
pertaining to this disability.

Briefly, as was noted in the Introduction, the veteran's service 
ended in January 1980.  

Private medical records on file show that in 2005, the Veteran 
began to complain of minor fatigue, without gastrointestinal 
symptoms or liver enlargement; a December 2005 abdominal sonogram 
showed the liver was normal in size.  His liver function tests 
were normal, but his bloodwork confirmed the presence of 
hepatitis C, and a liver biopsy in February 2006 was compatible 
with the presence of that disease.

The Veteran requested service connection for hepatitis C, and was 
afforded a VA examination in August 2007.  At that time he noted 
that he was president of an automated business system, but for 
the prior 9 months had not been working because of treatment for 
the hepatitis C.  He was noted to have been on Interferon since 
April 2007, and to be involved in a drug study.  He described the 
side effects as including daily vomiting, nausea, muscle 
weakness, constipation, hematuria, and melena.  He reported 
losing 30 pounds in the prior year.  Physical examination showed 
that he weighed 185 pounds.  There was no evidence of 
steatorrhea, malabsorption, or malnutrition.  The Veteran 
evidenced hepatomegaly.  The examiner noted that the severity of 
the hepatitis caused the Veteran to be near-bedridden on a daily 
basis, with abdominal problems, fatigue, depression, anxiety, and 
weakness.  

Service connection for hepatitis C was granted in an October 2007 
rating action; the disorder was assigned an initial 
noncompensable evaluation for the period prior to April 30, 2007, 
and a 100 percent evaluation for the period from April 30, 2007.  
The 100 percent evaluation was based on the report of the August 
2007 VA examination.

The reports of February 2008 VA psychiatric and orthopedic 
examinations collectively note that the Veteran had been active 
in his self-owned company until the treatment for his hepatitis C 
impacted the ability to work.  He reported that on a typical day, 
he mostly remained in his house, but would go to church, and 
sometimes to the office; he was only able to work up to 4 hours 
before having to lie down to rest. 

VA treatment records for February 2008 to June 2008 document 
complaints of occasional dizziness with standing.  The records 
indicate that the Veteran stopped using Interferon in October 
2007, and that his viral load was now undetectable.

During a May 2008 VA examination, the Veteran complained of 
constant daily fatigue and pain, with burning in his hands and 
feet.  The Veteran explained that the fatigue required him to 
limit prolonged standing or walking.  He reported having lost 40 
pounds in the past year.  He reported experiencing arthralgia, 
but denied gastrointestinal symptoms, nausea, vomiting, loss of 
appetite or jaundice.  He reported experiencing abdominal pain, 
and the examiner noted that the Veteran's symptoms were near 
constant and debilitating, although the Veteran indicated that 
they were not incapacitating.  He denied vomiting blood, or 
passing tarry stools.  He explained that he completed his course 
of Interferon and Ribavirin with a good response to all symptoms.  
The examiner noted that the Veteran did not require continuous 
therapy to control his hepatitis.  

Physical examination showed that he weighed 199 pounds.  He was 
well nourished, with no enlargement of his liver. A hepatic 
function panel was normal.  The examiner concluded that the 
Veteran's fatigue limited the ability to work, and required 
frequent rest.

In a May 2008 decision, entitlement to special monthly 
compensation at the housebound rate was granted, effective May 9, 
2006.  The award was based on the Veteran's receipt of a 100 
percent rating for hepatitis C (despite the effective date of 
April 2007 for the assignment of the 100 percent rating), in 
conjunction with an 80 percent rating for another disorder not at 
issue in this appeal.

Thereafter, a July 2008 rating action proposed to reduce the 
evaluation assigned the hepatitis C to 10 percent, based on the 
results of the May 2008 VA examination.  The rating action also 
proposed to terminate the award of special monthly compensation 
based on housebound status, as the reduction in the rating for 
the hepatitis C would render the Veteran ineligible for the 
special monthly compensation award.

The Veteran was advised of the proposed reduction and termination 
of special monthly compensation later in July 2008.  In a July 
2008 statement he indicated that his disability had not improved, 
and that he continued to experience pain.  He noted that he was 
recently in Dr. Kirk's office for his complaints; the RO did not 
attempt to obtain any records from Dr. Kirk.

In an October 2008 rating decision, the RO reduced the evaluation 
assigned the hepatitis C to 10 percent, and terminated the award 
of special monthly compensation at the housebound rate, both 
effective January 1, 2009.

At his hearing before the undersigned, the Veteran explained that 
he continued to experience daily constant fatigue, malaise, and 
nausea, as well as vomiting several times a week and periods of 
dizziness.   He also testified to experiencing abdominal pain.  
He explained that the Interferon treatment had caused him to lose 
a lot of weight, and that he was still experiencing the side 
effects of the treatment.  He explained that on a typical day, he 
awakes late in the morning and moves from the bed to the couch to 
watch television because of exhaustion.  V.B. testified that she 
prepares his meals and does all the chores because the Veteran is 
housebound.

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Board attempts 
to determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10 (2009).

Under the Rating Schedule, a 10 percent rating is warranted for 
hepatitis C where the condition is productive of intermittent 
fatigue, malaise, and anorexia; or incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least one week, but less than two weeks, during 
the past 12-month period.  A 20 percent evaluation is warranted 
where there is daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary restriction or 
continuous medication; or incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 12-
month period.  

A 40 percent evaluation requires daily fatigue, malaise, and 
anorexia, with minor weight loss and hepatomegaly; or 
incapacitating episodes (with symptoms such as fatigue malaise, 
nausea, vomiting, anorexia, arthralgia and right upper quadrant 
pain) having a total duration of at least 4 weeks, but less than 
6 weeks, during the past 12-month period.  The next higher rating 
of 60 percent rating is warranted for daily fatigue, malaise, and 
anorexia, with substantial weight loss (or other indication of 
malnutrition), and hepatomegaly; or incapacitating episodes 
symptoms such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least 6 weeks during the past 12-month period, but 
not occurring constantly.  

A 100 percent rating is assigned for near-constant debilitating 
symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain).  38 C.F.R. § 4.114, 
Diagnostic Code 7354. 

The record reflects that the RO has complied with the due process 
requirements of 38 C.F.R. § 3.105(e) in its reduction of the 
evaluation for hepatitis C from 100 percent disabling to 10 
percent disabling.  The Board notes in this regard that although 
the Veteran contends he never received notice of the proposed 
reduction, the record reflects that the RO sent the notice to his 
last address of record, that the letter was not returned as 
undeliverable, and that the Veteran himself, shortly after the 
notice was sent, wrote VA expressing his disagreement with the 
proposed action.  The Veteran clearly did receive the July 2008 
notice, and the Board finds that the presumption of regularity 
has otherwise not been rebutted.  See generally, Mindenhall v. 
Brown, 7 Vet. App. 271 (1994) (applying the presumption of 
regularity to official duties of the RO); Ashley v. Derwinski, 2 
Vet. App. 307, 309 (1992). 

With respect to whether the evidential requirements for reducing 
the evaluation have been met, the Board notes that the provisions 
of 38 C.F.R. § 3.344(a), regarding stabilization of disability 
ratings, are not for application, since the veteran's 100 percent 
evaluation had not been in effect for a period of five years or 
more.  The 100 percent evaluation was in effect from April 30, 
2007, until the reduction effective January 1, 2009.  See 38 
C.F.R. § 3.344(c); Brown v. Brown, 5 Vet. App. 413, 418 (1993).

Total disability ratings, when warranted by the severity of the 
condition and not granted purely because of hospital, surgical, 
or home treatment, or individual unemployability will not be 
reduced, in the absence of clear error, without examination 
showing material improvement in physical or mental condition.  
Examination reports showing material improvement must be 
evaluated in conjunction with all the facts of record, and 
consideration must be given particularly to whether a veteran 
attained improvement under the ordinary conditions of life, i.e., 
while working or actively seeking work or whether the symptoms 
had been brought under control by prolonged rest, or generally, 
by following a regimen which precludes work, and, if the latter, 
reduction from total disability ratings will not be considered 
pending reexamination after a period of employment (3 to 6 
months).  38 C.F.R. § 3.343(a) (2009).

The 100 percent rating for hepatitis C was based on the report of 
a VA examination showing that the Veteran's symptoms included 
daily vomiting, nausea, muscle weakness, constipation, hematuria, 
and melena, as well as weight loss; that the Veteran clinically 
manifested hepatomegaly; and that the examiner believed the 
severity of the hepatitis caused the Veteran to be near-bedridden 
on a daily basis, with abdominal problems, fatigue, depression, 
anxiety, and weakness.  At the time, the Veteran's treatment 
regimen and symptoms effectively precluded him from working.

The evidence on which the reduction was based showed that the 
Veteran had completed his treatment regimen, that his liver 
functioning was normal, and that he no longer had liver 
enlargement or gastrointestinal symptoms.  The Veteran also was 
beginning to visit his office again.  That examination also 
noted, however, that the Veteran continued to experience fatigue 
and abdominal pain, which was near constant and debilitating in 
nature.  The examiner noted that the fatigue in particular 
continued to limit the Veteran's ability to work, and required 
frequent rest.  

The reports of the February 2008 VA psychiatric and orthopedic 
examinations noted that he was only able to work up to 4 hours 
before having to lie down to rest.  The Board notes that the 
records of Dr. Kirk referred to by the Veteran in July 2008 may 
have further illuminated the severity of the hepatitis C, but 
that the RO did not attempt to obtain those records. 

In order to reduce a disability rating, the evidence must show 
improvement in the severity of a disorder.  In this case, the 
record does show improvement in certain respects.  The Veteran's 
viral load is now undetectable, his liver function panels are 
normal, his liver is no longer enlarged, and he is able to work 
to some extent.  In other aspects, however, his hepatitis C 
remains as severe as when the 100 percent evaluation was 
assigned.  The Veteran continues to experience near constant 
fatigue which clearly precludes him from working more than 4 
hours.  Although he reportedly denied gastrointestinal symptoms 
at the May 2008 examination, he testified that he actually still 
had symptoms including frequent vomiting.  Given that the May 
2008 examiner did note the continued presence of near constant 
abdominal pain, the Board finds the Veteran's testimony as to the 
presence of gastrointestinal symptoms to be credible and of 
greater probative value than what he reported in May 2008.  The 
Veteran and his life partner also testified that his symptoms 
continued to keep him confined mostly to the house, which is 
consistent with the May 2008 examiner's conclusion as to the 
debilitating nature of the fatigue and other symptoms.

The Board moreover points out that any improvement occurred only 
after the cessation of a regimen of treatment that precluded 
work, namely the Interferon treatment.  The record shows that the 
Veteran still had debilitating symptoms several months after that 
treatment.  

In short, there is evidence showing that certain aspects of the 
hepatitis C have improved, but that other aspects have not and 
continue to cause debilitation.  Under these circumstances, where 
the evidence is conflicting as to whether the Veteran's hepatitis 
C has undergone material improvement, the Board finds that the 
evidence of record at the time of the October 2008 rating 
decision did not support reduction of the evaluation assigned the 
hepatitis C. 

In sum, the evidence on file at the time of the October 2008 
rating decision did not demonstrate that the Veteran's hepatitis 
C had materially improved.  Accordingly, the Board concludes that 
restoration of the veteran's 100 percent evaluation is warranted. 


B.  Special monthly compensation at the housebound rate

VA law provides that additional compensation on the basis of 
being housebound is warranted where the veteran (1) has, in 
addition to a single, permanent service-connected disability 
rated 100 percent disabling, additional service-connected 
disability or disabilities independently evaluated as 60 percent 
or more disabling which are separate and distinct from the 100 
percent service-connected disability and involving different 
anatomical segments or bodily systems, or (2) is permanently 
housebound by reason of service-connected disability or 
disabilities.  A veteran will be considered housebound where the 
evidence shows that, as a direct result of his service-connected 
disability or disabilities, he is substantially confined to his 
dwelling and the immediate premises or, if institutionalized, to 
the ward or clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 
C.F.R. § 3.351(d). 

The RO discontinued entitlement to special monthly compensation 
at the housebound rate on the basis of the discontinuation of the 
100 percent rating for hepatitis C.  Given that, as explained in 
the prior section, the 100 percent rating for hepatitis C is 
being restored, and as the record shows that the Veteran has 
another service-connected disorder rated as 80 percent disabling, 
the Board finds that the Veteran is entitled to restoration of 
special monthly compensation at the housebound rate. 


ORDER

The 100 percent rating for hepatitis C is restored, effective the 
date of the reduction.

Entitlement to special monthly compensation at the housebound 
rate is restored, effective the date of the discontinuation. 




____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


